Appeal by the defendant from a judgment of the County Court, Westchester County (DiBella, J.), rendered March 15, 2005, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his claim that his plea of guilty was not knowingly, voluntarily, and intelligently entered (see People v LeGrady, 50 AD3d 1059 [2008]). Moreover, this is not one of those rare cases in which a defendant’s recitation of the facts underlying the crime casts significant doubt on his or her guilt (see People v Lopez, 71 NY2d 662 [1988]).
The defendant’s contention that he was denied the effective *622assistance of counsel rests, in part, on matter dehors the record, which cannot be reviewed on direct appeal (see People v Rusielewicz, 45 AD3d 704 [2007]). To the extent that the defendant’s contention can be reviewed, we find that the record does not support his contention that he was denied the effective assistance of counsel (see People v Baldi, 54 NY2d 137 [1981]; People v Petteway, 22 AD3d 772 [2005]).
The defendant’s valid waiver of his right to appeal forecloses review of his claim that the sentence imposed was excessive (see People v Vega, 51 AD3d 694 [2008]). Fisher, J.P., Florio, Angiolillo, Dickerson and Belen, JJ., concur.